Title: To Thomas Jefferson from William Short, 28 September 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Sep. 28. 1792

The affairs of France have continued to engross the whole attention of Europe as described to you in my last—and as if the operations of the other parts of this quarter of the globe were suspended by them every thing elsewhere seems to remain stagnant.
The last accounts from Paris informed us only of the assembling of the convention—their forming—and discovering such symptoms as were expected by every body. We were waiting with infinite impatience for the arrival of the French post to day. It has not come in, which added to the situation of Paris when we last heard from thence, augments exceedingly the anxiety of all those who have the safety of the King and his family at heart. As their assassination, either with or without the forms of trial, seems the most probable as well as the most momentous event to be apprehended, it is that which first rushes on the mind of every one.
I think it probable the communication between Paris and London will not be interrupted—of course you will recieve by the English packet which carries this letter, intelligence from M. Morris as low down as yesterday, which is much later than we should have had even if the post had arrived to day. I am persuaded you will learn whatever has taken place of importance, from him, and also the probable issue of that aweful crisis.
Besides the Leyden gazettes I enclose you the official part of that of Brussels. You will see in them the anxiety entertained with respect to the situation of the King and his family—and the representations on that subject made by the Imperial and Neapolitan Ministers here and at London.
With respect to the doubts and fears expressed in my last nothing has since occurred either to augment or diminish them; at least as far as is known here.
It seems that an agent of the name of Noel was really sent to the British Ministry. The Imperial Envoy writes that he has returned to Paris having quitted London much dissatisfied with his reception from  Mr. Pitt. Some people augur a good deal from this circumstance-others nothing at all—and say that such an agent at such a moment could not but have met with such a reception. And indeed whatever might be the intentions of any power with respect to French affairs, it is certain no one would commit itself by treating openly with an agent from thence at present sent by any man or body of men, since there is none that has force enough or consistency sufficient to insure any thing they might engage for—so far from being certain of retaining their power; they cannot be of securing their lives—those who are most popular one day are nearest the fury of the people the next.
The English Ambassador with those of his suite ostensibly employed by government left Paris some time ago and have arrived in London. The Dutch Ambassador who left it since arrived here four days ago. All the European powers as far as I know have ordered their ministers to leave the Kingdom. The Dutch Ambassador sollicited permission to be allowed on account of his extreme age to remain in France withdrawing himself from Paris; but their High Mightinesses refused it. The Minister of Parma on leaving Paris with a passeport from the present Minister of foreign affairs, was stopped by the people under the pretext of his not being able to produce the letter of his court recalling him, and carried to the bar of the assembly—who sent him under the sauvegarde de la loi to his own house—and the examination of the affair to the diplomatic committee.
The Marquis de la fayette and his three companions who were members of the assembly, remain in the Chateau de Wesel. I cannot doubt from what the Imperial Minister here has told me that it is the intention, should the King be restored, to deliver them up to him. Whether they would do it to his successor I cannot say, but suppose it infinitely probable if he should be one of his brothers. Nobody can question in that case that it would be adding to the violation of the most sacred right (which has been already committed with respect to these prisoners) the infamy of delivering up to be assassinated by his enemies an helpless individual, in the person of the Marquis de la fayette. I informed you in my last of the subject of my letters to Mr. Pinckney and Mr. Morris on the confinement of a person in whose fate every individual in America, I am persuaded, must feel himself interested. Their answers have only served to confirm me in the opinion I had given to the person he had sent here that there was no possible means of the American ministers interfering with the most distant hope of success. I have in private and inofficial conversations with the Imperial minister here endeavoured to find out what degree of importance his court attached to the Marquis’s imprisonment and  it has been by no means encouraging for his friends—as he said it depended altogether (as far as he in his private capacity could judge) on the importance which the King of France could be supposed to attach to having the Marquis in his possession when restored to his throne. He told me however he would write to Vienna and procure more precise information which he would communicate to me. There was of course nothing official either on one side or the other.
I inclose you an advertisement which has been given me by the Envoy Extr. of several German princes here—with a request that it should be published in Virginia. It explains itself—but I fear the time too near expired for it to be of any service.
I have not had the honor of recieving any letter from you since that which I have so often mentioned. I have that of remaining with perfect respect & attachment, Dear Sir, your most obedient humble servant

W Short

